Citation Nr: 1144038	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial compensable rating for chronic allergic conjunctivitis.  

2. Entitlement to service connection for tempomandibular joint disorder (TMJ).

3. Entitlement to service connection for a right wrist disability. 

4. Entitlement to service connection for right foot plantar warts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 2002 to August 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified before the undersigned Veterans Law Judge at a September 2010 hearing.  A transcript of that proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

1. Right Wrist Disability 

The Veteran contends that she sustained an "overuse" injury to her right wrist prior to entering active service.  She believes that her wrist injury was permanently aggravated during active duty physical training exercises (e.g., push-ups, pull-ups, arm hangs, etc.).  In addition, the Veteran's military occupational specialty (MOS) was that of a contract specialist.  She believes the repetitive typing and tasks associated with this MOS further exacerbated her pre-existing wrist injury.  

As an initial matter, the Board notes that private treatment records from the Cleveland Clinic show that the Veteran injured her right wrist in October 2002.  The pertinent diagnosis was right wrist strain.  A private treatment record dated later that month showed that the Veteran's wrist was fully functional.  The Veteran's September 2002 entrance examination was silent as to any abnormalities of the upper extremities.   

During service, the Veteran was treated on several occasions for right wrist pain.  An October 2003 medical assessment showed a diagnosis of right wrist sprain.  An October 2005 treatment record noted a prior wrist injury; the Veteran requested a wrist splint/brace at that time.  A November 2005 treatment record revealed complaints of right wrist pain; there was a questionable ganglion cyst on the dorsum of the wrist and suspected right wrist tendonitis.  It was noted that the Veteran performed quite a bit of administrative work with her job (i.e., typing).  She was provided with a wrist splint.  There were indications of wrist pain upon separation examination. 

Under 38 U.S.C.A. § 1111, a Veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  The United States Court of Appeals for Veterans Claims (Court) has held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a). Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b). 

The Board notes that the Veteran was afforded a VA in January 2009.  She was diagnosed with chronic right wrist strain.  Unfortunately, the VA examiner, in rendering his opinion, failed to answer the pertinent questions at hand, i.e., whether Veteran's right wrist disability clearly and unmistakably preexist service, and if so, whether it was permanently aggravated therein.  In addition, the examiner also failed to address the possibility of direct service connection (i.e., whether the right wrist disability, if found not to preexist service, was otherwise related to service).  Instead, the VA examiner rather confusingly stated that the wrist condition "was not due to a permanent worsening condition at this examination; the right wrist condition is related to the pre-existing right wrist strain."  

In light of the inadequate VA opinion outlined above, the Veteran's claim should be remanded for the purpose of obtaining a new VA examination which expressly addresses all theories of entitlement, to specifically include aggravation of a preexisting disability and direct service connection.  A further VA examination is accordingly warranted. 38 C.F.R. § 3.159(c)(4).  

2. Tempomandibular Joint Disorder (TMJ)

The Veteran contends that she has experienced continuous clicking and popping of the jaw, as well grinding of the teeth, since service.  She thus believes that service connection for TMJ is warranted on a direct basis. 

A service treatment record dated in June 2007 reflects that the Veteran reported being told that she had TMJ.  However, there is no specific diagnosis of or treatment for TMJ in the treatment records.  In this regard, the Board notes that the Veteran's service records do not appear to contain service dental records.  As these records may provide valuable insight as to the Veteran's dental condition during service, they should be obtained upon remand.  

After her separation from service, the Veteran was provided a VA dental examination in January 2008.  The examiner noted clicking and popping on the right (tempomandibular) joint.  The Veteran reported that the popping had worsened over time.  Unfortunately, no diagnosis or etiology relating to the noted clicking and popping of the jaw was provided at that time. 

In light of the Veteran's in-service complaints of jaw popping/clicking, as well as her post-service treatment and complaints of the same symptomatology, the Veteran should be afforded a VA dental examination to determine the current nature of her TMJ/jaw problems and whether or not they are related to service. 

Finally, the most recent VA dental records contained in the claims file are dated in January 2008; however, a dental clinic note shows that the Veteran had an upcoming appointment in June 2009.  Thus, all VA dental treatment records, dated from January 2008 to the present, should be obtained upon remand.  

3. Residuals of a right foot plantar wart

The Veteran seeks service connection for a right foot plantar wart (and any related residuals).  

Service treatment records show that the Veteran complained of having an "object" in her right foot in February 2006.  She denied trauma or injury to the right sole.  She reported that the foot callous, or "object," caused pain when walking.  The pertinent diagnosis was verruca plantaris (plantar wart).  The plantar wart was described as a 10 mm raised callous with a black capillary bed.  The wart was "pared" with a blade and cleansed.  There are no indications of follow-up treatment in the record.  Separation examination is likewise silent as to any related foot/skin abnormalities.   

Shortly after separation from service in December 2007, the Veteran underwent a VA skin examination.  The examiner noted in-service treatment for a plantar wart.  The Veteran noted initial complications but stated that her foot condition was "much better today."  Examination of the right foot (plantar surface) revealed 0.5 area of hyperkeratosis with generalized xerosis.  The assessment was xerosis and right foot callous/corn.  The examiner stated, without explanation or rationale, that the callous/corn was acquired during service.  

The Veteran recently testified before the undersigned Veterans Law Judge and reported that she still had the same wart on her foot that she had in-service, only it was now smaller.  She did not report that it was painful as much as she could "feel" it when she walks.  

In light of the foregoing, the Board believes that further clarification is needed with respect to the December 2007 VA examiner's findings and the Veteran's current right foot disability.  In particular, the claims file should be returned to the VA examiner, if available, for review and an addendum opinion.  The examiner must discuss (a) how or why the callous (not plantar wart) identified upon examination is related to service, especially considering that the "callous" identified in-service was diagnosed and excised as a plantar wart; and (b) whether the diagnosed callous/corn is a residual of the in-service plantar wart.  For these reasons, the claim is remanded for an addendum VA opinion as described below.  

4. Increased Rating for Conjunctivitis/Dry Eye

The Veteran is currently in receipt of a noncompensable rating for chronic allergic conjunctivitis, dry eye syndrome, under Diagnostic Code 6018.  She contends that a higher rating is warranted based on worsening symptomatology which includes burning, redness, and daily discharge from the eyes. See Hearing Transcript, pp. 36-39. 

Up to the time of the Veteran's discharge from active duty service in 2007, service treatment records are replete with references to treatment for allergic conjunctivitis and chronic dry eye.  Following service, in December 2007, the Veteran was afforded a VA eye examination.  She complained of irritation, mucous of the eye lids, and eye drop usage.  Eye examination findings were largely normal; the examiner did not note active conjunctivitis.  

Again, the Veteran testified at a hearing before the undersigned in September 2010 and stated that her eye condition had worsened and that it was affecting her on a daily basis.  She noted that she uses prescription eye drops.  During flare-ups, she reported that she has to close her eyes and use cold water to alleviate the burning.  She further indicated that she was last treated by a private optometrist, Dr. MacDonald, seven or eight months prior. 

Subsequent to the hearing, the Veteran submitted treatment records (with a waiver) from Dr. MacDonald.  The December 2010 memorandum from Dr. MacDonald indicated that she examined the Veteran in December 2010 and that she had a history of recurrent mucus in her eyes and frequent conjunctivitis.  She had been treated with both Patanol (for ocular allergy) and Restatis (for dry eye).  Upon examination, the Veteran had no signs of dry eye; however, there were signs of ocular allergy.  She recommended continued use of eye drops and stated that she could put her on stronger eye drops if there was no improvement.  She also noted that there was no active conjunctivitis upon examination but she did have ocular allergy.  She noted that the ocular allergy was a chronic condition.  

During the September 2010 Board hearing, the Veteran testified as to increasing ocular symptomatology, which included blurry vision, redness, eye discharge, and burning flare-ups.  She was last afforded a VA eye examination in 2007, nearly 4 years ago.  And while Dr. MacDonald's December 2010 memorandum noted some symptoms and a diagnosis of ocular allergy, it can hardly be considered a comprehensive eye examination.  

VA's General Counsel  has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the foregoing, the Veteran should be afforded a new VA examination in order to assess the current nature and severity of her eye condition.  

Lastly, it is observed that under the former version of 38 C.F.R. § 4.84a, Diagnostic Code 6018 (effective for claims filed prior to December 10, 2008), a maximum 10 percent evaluation is warranted for active chronic conjunctivitis with objective symptoms.  Where conjunctivitis is healed with residuals, the residuals are to be rated, such as such as visual impairment and disfigurement. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all outstanding VA treatment records (to include dental records) dated from June 2009 to the present.  If there are outstanding nonduplicative VA records dated prior to June 2009 that have not yet been associated with the claims file, those, too, should be associated with the claims file.   

2. The RO/AMC should obtain the Veteran's service dental records, to specifically include those records from Elgin Air Force Base. 

3. The RO/AMC should also ask the Veteran to provide the names, addresses, and approximate dates of treatment of all private health care providers who have treated him for the claimed disabilities since service, to specifically include treatment records from Dr. MacDonald (optometrist) dated prior to November 2010.  After securing any necessary authorizations, request copies of all indicated records which have not been previously secured and associate them with the claims folder.  


All reasonable attempts should be made to obtain the above records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4. Thereafter, the Veteran must be afforded a VA medical examination, with an appropriate examiner, to determine the nature and etiology of the claimed right wrist disability.  The examiner must review the entire claims file in conjunction with the examination. 

The examiner must address: 1) did the right wrist disability clearly and unmistakably preexist service and clearly and unmistakably not undergo a worsening during service; or, alternatively, 2) is the current right wrist disability, if not clearly and unmistakably preexisting service, at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to service, to include as due to the Veteran's administrative work (excessive typing, etc.) and physical training? 

The examiner is asked to specifically comment upon the pre-service records showing injury to the wrist in October 2002; the in-service complaints and treatment for right wrist pain and strain; and the Veteran's contentions 
regarding in-service activities, such as physical training and typing, that allegedly exacerbated her wrist injury. 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.

5. After the above dental record development has been completed, the RO should schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any jaw or dental disability, to include TMJ, found to exist.  The claims file and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a) Does the Veteran currently have a jaw or dental disorder, to include TMJ?  If so, state the diagnosis or diagnoses. 

(b) If the examiner finds that the Veteran has a jaw or dental disorder, to include TMJ, did such disorder have its onset during active duty, within one year of active duty, or 
is such condition otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records, to include all complaints and noted references to clicking and popping of the jaw.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology. The rationale for any opinion offered should be provided. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.

6. The RO should schedule the Veteran for a VA eye examination to determine the nature and severity of the Veteran's service-connected chronic allergic conjunctivitis and dry eye syndrome, including any residuals of the disease (active or inactive). 

Any diagnostic testing or evaluation deemed necessary, including field of vision as measured by Goldmann Perimeter, should be performed.  The examiner is requested to include the total field of vision for both eyes, and to specifically comment on the extent, if any, of any area of loss or impairment of vision in either eye.  All findings should be reported in detail.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 


Then the VA examiner should determine the nature and current severity of the Veteran's service-connected allergic conjunctivitis/dry eye.  The examiner should determine whether the Veteran's conjunctivitis is active, with objective symptoms, or instead healed, and identify all associated residuals (symptoms, etc.), such as loss of vision, and indicate whether there is disfigurement. 

The examiner must provide a rationale for each opinion.  If an opinion cannot be provided without resorting to speculation, it should so be stated and a rationale for why not should be provided.  

7. The RO/AMC should provide the claims file for review to a VA examiner, preferably the December 2007 examiner, if available, for an addendum opinion.  If examination of the Veteran is deemed necessary, the RO/AMC should schedule the appropriate VA examination accordingly. 

The claims file and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

Based on his/her review of the case, the examiner is specifically requested to report all residuals of the Veteran's in-service plantar wart of the right foot and offer an opinion as to the following: 

(a) Does the Veteran currently have (i) a plantar wart of the right foot, (ii) a callous/corn (as identified upon VA examination in December 2007), of the right foot; and/ or (iii) any other abnormalities or scarring of the plantar side of the right foot?  If so, state the specific diagnosis or diagnoses. 

(b) For each diagnosis identified, did such disorder have its onset during active duty, or is such condition otherwise related to the Veteran's military service, to include being residual of the plantar wart treated/excised during service?  

The examiner should note any findings during the examination that are inconsistent with findings made during previous VA examinations and provide an explanation for any such inconsistencies. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.

8. If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



